Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 1 of 9




                               Exhibit B
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 2 of 9
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 3 of 9
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 4 of 9
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 5 of 9
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 6 of 9
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 7 of 9
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 8 of 9
Case 1:16-cr-20549-RNS Document 1533-2 Entered on FLSD Docket 12/24/2020 Page 9 of 9
